DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2022 has been entered.

Response to Amendment
Claims 1, 17, and 19 have been amended. Claims 5-15 remain cancelled. Claims 1-4, and 16-28 are pending and considered in the present Office action.

The 103 rejections are withdrawn in view of the amendments.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1-4, 16, 17, and 26-27 are objected to because of the following informalities:  Regarding Claim 1, line 17, recites “the the first”.  Appropriate correction is required. Claims 2-4, 16, 17, and 26-27 depend from claim 1 thus also objected to.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is unclear. It is unclear how the elastic sheet is supported by the principle surface when the principle surface is part (the base) of the elastic sheet. Examiner interprets this recitation such that the elastic sheet is held in place by the convex portions located on the principle surface. Claims 20-25 and 28 depend from claim 19, thus also rejected. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2013/0252063), in view of Hwang et al. (US 2006/0216581), and Perkins (US 4,328,945, of record), hereinafter Park, Hwang, and Perkins. 
Regarding Claims 1-4, Park teaches an electric storage module (Fig. 1) comprising: an electric storage cell (120) which has an electric storage element (electrode assembly) and an exterior film (123) that covers the electric storage element (paras. [0041]-[0042], [0050], and Figs. 1, 3A-3B). Park does not explicitly disclose an electrolytic solution sealed by the exterior film. However, Hwang teaches a battery cell 20 includes an electrode assembly 22 (i.e., positive electrode, negative electrode, separator) and an electrolyte sealed in the battery case with the expectation of generating energy for a high power source, see e.g., paras. [0007], [0058], [0083]. It would be obvious to one having ordinary skill in the art the electrode storage element of Park additionally includes electrolytic solution sealed in the pouch with the expectation of generating energy for a high power source. 
Further, Park teaches an elastic sheet (140, 142) layered with the electric storage cell (120) and having insulation property (i.e., insulated outer surface or resin, paras. [0049], and [0053]), said elastic sheet being discrete and flat and constituted by a first principal surface and a second principal surface opposite to the first principal surface (both surfaces are best seen in Fig. 2B), and side faces connecting all edges of the first principal surface and all edges of the second principal surface, respectively (e.g., two side faces are visible in Fig. 2B). One of the first principal surface or the second principal surface having convex parts (i.e., 142p, 144p, Fig. 2A-2B) and concave parts (i.e., area at 142, 144, Fig. 2A-2B), said convex parts being in contact with the exterior film (see Fig. 3A), wherein the elastic sheet is immobilized in a third direction (Y direction, see Fig. 1), orthogonal to the first principal surface or the second principal surface, solely by the convex parts with respect to the first principal surface and the second principal surface whichever has the convex parts, wherein the convex parts continue (i.e., extend) in a first direction (Z direction, see Fig. 1) parallel with the first principal surface or the second principal surface and are separated from each other by the concave parts in a second direction (X direction, see Fig. 1) parallel with the first principal surface or the second principal surface but orthogonal to the first direction (Z direction, see Fig. 1). The convex parts consist of angled convex parts (see e.g., Fig. 2B) projecting at angles (greater than 90°, see Fig. 2B) from the third direction (Y direction, see Fig. 1). Park teaches the elastic sheet is made of silicone rubber, see para. [0049]; silicone rubber inherently has some measure of heat conductivity.
Park does not teach the angled convex parts consist of a plurality of first convex parts continuously aligned in series, each projecting in a direction angled from the third direction toward the second direction in a state where no repulsion force is given, as well as a plurality of second convex parts continuously aligned in series in a direction opposite to the second direction away from the plurality of first convex parts, each projecting in a direction -2-Appl. No.15/082,963Filed:March 28, 2016angled from the third direction toward the direction opposite to the second direction in a state where no repulsion force is given, and wherein the plurality of first convex parts aligned in series and the plurality of second convex parts aligned in series are arranged symmetrical with respect to a boundary between one first region in which solely the plurality of first convex parts, among the plurality of first convex parts and the plurality of second convex parts, are disposed, and one second region in which solely the plurality of second convex parts, among the plurality of first convex parts and the plurality of second convex parts, are disposed, as viewed from the third direction in a manner balancing, in the second direction and a direction opposite to the second direction, repulsion force when given by the first and second convex parts to the electric storage cell so as to suppress displacement of the electric storage cell in the second direction and the direction opposite to the second direction.
However, Perkins teaches partitions 10 between cells (compartments 12 house the cells innards). The partitions have flexible ribs 14 angled with respect to the principle surface of the partition 10, and serve to cushion the cells against damage due to vibration, see e.g., col. 3 lines 13-35 and annotated Figs. 1 and 2.

    PNG
    media_image1.png
    858
    881
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    645
    710
    media_image2.png
    Greyscale

As evident from annotated Figs. 1 and 2 included above, Perkins teaches convex parts 14 projecting at different angles from a third direction orthogonal to the first direction and a second direction. For example, rib 14 labelled “x” projects at a different angle than rib 14 labelled “y”. The ribs 14 are symmetrically arranged. Note that a boundary (labelled in the annotated figures) separates a first region (which encompasses rib x) and a second region (which encompasses rib y). Perkins only teaches a single rib (i.e., x) and a single rib (i.e., y) with respect to the boundary between a first region and a second region. However, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04, VI., B. In view of legal precedent, in the absence of new and unexpected results, it would be obvious to one having ordinary skill in the art to include a plurality of convex parts 14 in the first region (i.e., x1, x2, x3, etc.) and a plurality of convex parts 14 the second region (i.e., y1, y2, y3, etc.) on each side of the boundary. Please note the modification of Park with Perkins with a plurality of ribs (as suggested by legal precedent) incorporates a plurality of ribs (e.g., at least two ribs) for each rib 14 shown in figures 1-2 to maintain symmetry/balance, since symmetry/balance is suggested by Perkins in Figs. 1-2. As detailed above, the prior art (and legal precedent) makes obvious a plurality of first convex parts in the first region (i.e., x1, x2, x3, etc.) and a plurality of second convex parts in the second region (i.e., y1, y2, y3, etc.) symmetrically arranged between two battery cells. The prior art discloses the plurality of first convex parts (i.e.,  x1, x2, x3, etc. ) aligned in series in the second direction, each projecting in a direction angled from the third direction toward the second direction in a state where no repulsion force is given, as well as the plurality of second convex parts (i.e., y1, y2, y3, etc.) aligned in series in a direction opposite to the second direction (labelled in annotated Figs. 1 and 2) away from the plurality of first convex parts, each projecting in a direction angled from the third direction toward the direction opposite the second direction in a state where no repulsion force is given, and wherein the plurality of first convex parts  (i.e.,  x1, x2, x3, etc.) aligned in series and the plurality of second convex parts (i.e., y1, y2, y3, etc.) aligned in series are arranged symmetrical with respect to a boundary (labelled in annotated Figs. 1 and 2) between one first region in which solely the plurality of first convex parts, among the plurality of first convex parts and the plurality of second convex parts, are disposed, and, one second region in which solely the plurality of second convex parts, among the plurality of first convex parts and the plurality of second convex parts, are disposed, as viewed from the third direction in a manner balancing, in the second direction and the direction opposite to the second direction, repulsion force when given by the first and second convex parts to the electric storage cell so as to suppress displacement of the electrical storage cell in the second direction and the direction opposite to the second direction. It would be obvious to include the ribs as detailed by Perkins (and modified by legal precedent) on the elastic sheet of Park to cushion the cells against damage due to vibration as suggested by Perkins.
Park does not teach intervals between the first convex parts are shorter than a height of the first convex parts and intervals between the second convex parts are shorter than a height of the second convex parts. However, Hwang teaches varying the height of the projections (interpreted as the convex parts) forming the cooling channels between battery cells, such that the interval between the convex parts is smaller than the heights of the convex part, see e.g., Figs. 4-6, 10A-10K, paras. [0048], [0050]. Examples utilizing ribs whose intervals are smaller than their heights resulted in superior battery service life and safety (e.g., no fire). It would be obvious to one having ordinary skill in the art to vary the height of the ribs disclosed by Park (as modified by Perkins) such that the intervals therebetween are smaller than their height, as taught by Hwang, with the expectation of improved service life and safety due to the increase contact area of the convex part with the cooling fluid (see e.g., para. [0059]).
Further regarding the limitation “… so as to suppress displacement of the electric storage cells”, appears to be a property or function of the structure. The prior art teaches all of the positively recited structural features claimed as described above. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). In a case where the limitation is not inherent, the claimed function (or property) would be expected. The convex parts of Perkins are balanced (symmetrical) in a second direction and a direction opposite to the second direction. Thus, the convex parts are arranged in a manner balancing repulsion force so as to suppress displacement of the electric storage cell in the second direction and the direction opposite to the second direction.  
Regarding Claim 16, as described above, the prior art teaches all the structural features claimed. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). Further, the Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). In this case, given the protrusions of Park contact the cells and the cells are further restrained by housing 110 (see Fig. 1 and para. [0038]), the cells are immovably secured to the elastic sheet primarily by repulsion force created by compressing the convex parts against the cell.
Regarding Claim 17, most of the features of claim 17 are essentially the same as recited in claim 1; for brevity, these features are not repeated. Additional features not detailed under the rejection of claim 1 are addressed next. Park teaches a first electric storage cell and a second electric storage cell with the elastic sheet therebetween; the first principle surface and the second principle surface of the elastic sheet face the exterior films of a first electric storage cell and a second electric storage cell, respectively, such that the convex parts of the elastic film contact the exterior film of the first electric storage cell or the exterior film of the second electric storage cell, see e.g., Fig. 1. Park teaches a first plate 114 and a second plate 112a sandwiching the two cells and elastic sheet therebetween.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Hwang and Perkins, further in view of Tsuruta et al. (US 2014/0302378, of record), hereinafter Tsuruta.
Regarding Claim 18, Park does not teach the first plate 114 and second plate 112a are each made of metal material for dispersing heat and is layered on an insulation sheet facing the first electric storage cell and the second electric storage cell. However, Tsuruta teaches a stacked body 12 is provided by stacking electric storage cells 14 and spacers 16 between metal endplates (i.e., metal plates 70) with insulation sheets (i.e., plates 18a and 18b made of resin). The metal endplates 70 are located on the outer surfaces of the insulation sheets (plates 18a and 18b made of resin) and enhance the rigidity of the insulation sheets (18a and 18b). Thus, the insulation sheets face the first or second electric storage cell 14, see e.g., para. [0052]-[0053] and Figs 1 and 2. The endplates (i.e., metal plates 70) and the insulation sheets (i.e., plates 18a, 18b) are fixed using metal bands. It would be obvious to one having ordinary skill in the art the end plates of Park are metallic to improve the rigidity of the insulation sheets; the combination of the endplates and insulation would be obvious to help fix the battery cells and spacers together such that movement is limited (para. [0008] of Tsuruta).

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Hwang and Perkins in view of Obata et al. (US 2014/0308556), hereinafter Obata.
Regarding Claims 26 and 27, the modification of Park with Hwang and Perkins (in view of legal precedent) suggests first convex parts (i.e.,  x1, x2, x3, etc. ) and second convex parts (i.e., y1, y2, y3, etc.), see e.g., the rejection of claim 1 and 17. Park teaches the convex parts are separated from each other at a same interval in the second direction (see e.g., Fig. 1, 2A, etc.); hence, one of ordinary skill in the art would expect the first convex parts and second convex parts of Park, as modified by Hwang and Perkins, to maintain the same separation interval. Moreover, Obata teaches the comb-teeth (32, 57a) may either have regular (hence same) intervals (Fig. 14) or irregular intervals (Fig. 12) to adjust the area occupying ratio of the contact member (12, 51-59) on the pressed surface 11a, to control the distribution of surface pressure, see e.g., paras. [0050] and [0054]. It would be obvious to one having ordinary skill in the art each of the first convex parts and the second convex parts have the same interval in the second direction to control the distribution of surface pressure on the cells, as suggested by Obata.

Claims 19-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2013/0252063), in view of Hwang et al. (US 2006/0216581), Perkins (US 4,328,945, of record), and Obata et al. (US 2014/0308556), hereinafter Park, Hwang, Perkins, and Obata. 
Note: The features recited in claims 19-25 overlap with the features recited in claims 1-4, and 16 except that claim 19 additionally recites “the first convex parts consist of convex parts having a first height and convex parts having a second height, as measured from the at least one of the first principle surface or the second principle surface, and second convex parts consist of convex parts having a first height and convex parts having a second height, as measured from the at least one of the first principle surface or the second principle surface”. Since the features of claims 1-4, and 16 have already been detailed above (rejection of claims 1-4, and 16 over Park as modified by Hwang, and Perkins), they are not repeated here; rather, only the additional features of claim 19 are described below. Please see the rejection of Claims 1-4, and 16 for details of the overlapping features recited in claims 19-25.
Regarding Claims 19 and 28, Park teaches the convex parts are separated from each other at a same interval in the second direction; the modification of Park with Perkins does not teach “the first convex parts consist of convex parts having a first height and convex parts having a second height, as measured from the at least one of the first principle surface or the second principle surface, and second convex parts consist of convex parts having a first height and convex parts having a second height, as measured from the at least one of the first principle surface or the second principle surface”. However, Obata teaches contact members (12, and 51-59) between cells, see e.g., Figs. 1, 3, and 8-16; the contact members have comb-teeth (e.g., 32, 57a) separated from each other in the second direction at a same interval that apply pressure to the surfaces 11a of cells 11 such that surface pressure of the cells uniformly maintained, see e.g., para. [0007]. Specifically, Obata teaches convex parts (32) may be protrusions 57a arranged in vertical and lateral rows such that the first convex parts consist of convex parts having a first height and convex parts having a second height, as measured from the at least one of the first principle surface or the second principle surface, and second convex parts consist of convex parts having a first height and convex parts having a second height, as measured from the at least one of the first principle surface or the second principle surface, annotated in Fig. 14 of Obata below; the first convex parts are separated from each other at a same interval in the second direction and the second convex parts are separated from each other at a same interval in the second direction. See also paras. [0038]-[0056].

    PNG
    media_image3.png
    620
    820
    media_image3.png
    Greyscale

It would be obvious to one having ordinary skill in the art the elastic sheet of Park includes the convex portions as taught by Obata to maintain uniform pressure of the cells, as suggested by Obata.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sumi et al. (JP 2013004341), Guenon (WO 2012/119887).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729